Citation Nr: 0314624	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for total occlusion of the right carotid 
artery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M & ROC) at Wichita, Kansas.  

The Board remanded the claim for additional development in 
January 2001.


REMAND

In its January 2001 Remand, the Board directed the M & ROC to 
obtain either the original medical records for the veteran 
for the period 1991 through 1996 at the Wichita, Kansas VA 
Medical Center (VAMC) or certified copies of such records.  
Copies of such medical records were added to the claims file 
on remand, but they are not certified.  Therefore, the claim 
must be remanded so that the Board's instructions may be 
carried out.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The M & ROC should obtain the original records or another set 
of medical records for the veteran prepared at the VAMC 
during the period 1991 through 1996 and certification that 
the copies of records both are accurate copies of the 
originals and represent all of the records for the veteran 
prepared at the VAMC during the period in concern.

After reviewing the record, the Board finds that the original 
films of all carotid artery Doppler studies performed at the 
VAMC during the period 1991 through the present should be 
obtained and associated with the claims file.

Accordingly, this case is REMANDED for the following actions:

1.  The M & ROC should obtain the 
original records or copies of all of the 
medical records for the veteran that were 
prepared at the Wichita, Kansas VAMC 
during the period 1991 through 1996 and 
certification that the copies of records 
both are accurate copies of the originals 
and represent all of the records for the 
veteran prepared at the VAMC during that 
period.  The records and any 
certification should be associated with 
the claims file.

2.  The M & ROC should obtain the 
original films of all carotid artery 
Doppler studies performed upon the 
veteran at the Wichita, Kansas VAMC 
during the period 1991 through the 
present.  The films should be associated 
with the claims file.

3.  The RO should then review the 
evidence, and re-adjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case.  This document 
should include notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.  

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


